PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DESMASA, S.L.
Application No. 17/022,860
Filed: 16 Sep 2020
For Handling Head for Raw Tyre Treads

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant 37 C.F.R. § 1.55(f) filed on May 10, 2022, requesting the acceptance of a delayed submission of certified copy of a foreign application.  

This petition pursuant to 37 C.F.R. § 1.55(f) is GRANTED.

This pending non-provisional application was filed pursuant to 35 U.S.C. § 111(a) on September 16, 2020, claiming the benefit of one European application filed on September 16, 2019.  However, a certified copy of the foreign application was not filed with the Office within the later of four months from the actual filing date of this US application (January 19, 2021 since January 16, 2021 fell on a Saturday and January 18, 2021 fell on a federal holiday) or sixteen months from the filing date of the foreign application (January 19, 2021 since January 16, 2021 fell on a Saturday and January 18, 2021 fell on a federal holiday).  

Since a certified copy of the foreign application was not filed prior to January 20, 2021, this is an appropriate petition under the provisions of 37 C.F.R. § 1.55(f).

A petition pursuant to 37 C.F.R. § 1.55(f) to accept an untimely submitted certified copy of the foreign application requires:

a certified copy of the foreign application;
a showing of good and sufficient cause for the delay; and, 
(2)	the petition fee as set forth in 37 C.F.R. 
	§ 1.17(g).
With this petition, Petitioner has included a showing of good and sufficient cause for the delay, an authorization to charge the petition fee, and a request to retrieve an electronic copy of the European application.  Office records show the petition fee was charged to Deposit Account number 08-1391 on September 6, 2022 and a copy of the European application was retrieved on September 2, 2022.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).